Citation Nr: 0935765	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a history of a hemorrhage of the 
right ear, claimed as a right ear condition.

4.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for residuals of burns on the right 
side of the face.

5.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable for service-
connected tinea cruris.

7.  Entitlement to a compensable rating for service-connected 
scars following cyst removal under both ears.

8.  Entitlement to a compensable rating for 2nd degree burn 
scars of the abdomen and right forearm.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus and a right ear condition, an initial 
compensable rating for tinea cruris, and whether new and 
material evidence has been received to reopen the previously 
denied claim of service connection for burns to the right 
side of the face are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for bilateral hearing 
loss, tinnitus, and a right ear condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for bilateral hearing loss and a right 
ear condition were originally denied in a March 1984 rating 
decision.  The Veteran did not appeal this decision and it 
became final.

3.  In a July 2002 rating decision, the Veteran's claim of 
service connection for a tinnitus was denied.  This decision 
also declined to find that new and material evidence had been 
received to reopen the previously denied claim of service 
connection for bilateral hearing loss.  The Veteran was 
advised of the decision and of his appellate rights, but did 
not appeal the denial.

4.  Since March 1984, new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
service connection for a right ear condition, secondary to a 
history of a right ear hemorrhage.  

5.  Since July 2002, new and material evidence has been 
received to reopen the Veteran's previously denied claims of 
service connection for bilateral hearing loss and tinnitus.

6.  The Veteran is not shown to have rheumatoid arthritis 
attributable to his period of active duty.

7.  The Veteran's scars behind the ears due to cyst removal 
are no more than 1 cm by 1 mm and 0.5 cm by 1 mm, and are not 
elevated or depressed upon palpation, nor are they adherent 
to the underlying tissue.  

8.  The Veteran's superficial scars of the abdomen and right 
forearm do not exceed more 144 square inches and do not cause 
limited motion, nor is there underlying soft tissue damage.  


CONCLUSIONS OF LAW

1.  The March 1984 rating decision denying service connection 
for a right ear condition secondary to a right ear hemorrhage 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

2.  The July 2002 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

3.  The July 2002 rating decision declining to find that new 
and material evidence had been received to reopen the 
Veteran's previously denied claim of service connection for 
bilateral hearing loss is final.  38 U.S.C.A. §§ 7103, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

4.  Evidence obtained since the March 1984 decision denying 
service connection for a right ear condition secondary to a 
right ear hemorrhage is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  Evidence obtained since the July 2002 decision denying 
service connection for tinnitus is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

6.  Evidence obtained since the July 2002 rating decision 
regarding reopening of the bilateral hearing loss claim is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

7.  Rheumatoid arthritis was not caused or worsened by 
service or a service-connected disability, nor may it be 
presumed to have been caused by service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

8.  The criteria for a compensable rating for scars following 
cyst removal under both ears have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Codes 7800-7806 (2008).

9.  The criteria for a compensable rating for 2nd degree burn 
scars of the abdomen and forearm have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Codes 7800-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2004, August 2005, March 2006, and 
May 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims for 
service connection and increased ratings, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the March 
2006 notice.  As such, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities 
under the VCAA.  Also, the additional notice of the criteria 
for an increased rating, as is now required by Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) was provided in May 2008.  

With respect to obtaining new and material evidence, the 
Board finds that the August 2005 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the Veteran was advised of the exact reason for 
the previous denials and the evidence needed to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss and right ear hemorrhage.  This notice, however, 
did not include what evidence is required to reopen his 
previously denied claim of service connection for tinnitus.  
The Board finds that this lack of proper Kent notice 
regarding the tinnitus claim is harmless and the Veteran is 
not prejudiced as the Board is also reopening this claim.  As 
such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial notices given prior to the appealed 
AOJ decisions were inadequate.  The Court specifically stated 
in Pelegrini, however, that it was not requiring the voiding 
or nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
August 2005 and May 2008 and a Supplemental Statement of the 
Case was issued subsequent to those notices in August 2008, 
the Board finds those notices are pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

New and material evidence

In March 1984, the RO originally denied service connection 
for bilateral hearing loss and a right ear hemorrhage, 
claimed as a right ear condition.  The Veteran did not appeal 
this decision and it became final.  In July 2002, the RO 
declined to reopen the Veteran's previously denied claim of 
service connection for bilateral hearing loss.  The Veteran 
was advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it also 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in January 2004, the 
Veteran seeks to reopen his previously denied claims of 
service connection for bilateral hearing loss, tinnitus and a 
right ear condition.  Generally, where prior RO decisions 
have become final, they may only be reopened through the 
receipt of new and material evidence.  38 U.S.C.A. § 5108.  
Where new and material evidence is presented or secured with 
respect to claims which have been disallowed, the Secretary 
shall reopen the claims and review the former dispositions of 
the claims.  Evidence presented since the last final denial 
will be evaluated in the context of the entire record.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  New and material 
evidence means existing evidence that by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the March 1984 rating 
decision included the Veteran's service treatment records 
(STRs) and a December 1983 audiological consultation report.  
STRs were devoid of any treatment for a right ear hemorrhage.  
The consultation report indicated that the Veteran 
experienced a right ear hemorrhage following artillery fire 
and it resulted in right ear hearing loss.  The Veteran was 
denied service connection for a right ear condition as there 
was no evidence of a chronic disability related to service.  

Evidence of record at the time of the July 2002 rating 
decision included, the Veteran's STRs and VA treatment 
records dated in January 2002.  Service connection was 
originally denied in 1984 for bilateral hearing loss as there 
was no evidence that it was caused or worsened by service.  
In July 2002, the RO declined to find that new and material 
evidence had been received to reopen the bilateral hearing 
loss claim as there was no evidence that the Veteran 
experiences bilateral hearing loss related to service.  The 
original service connection claim for tinnitus was also 
denied in the July 2002 rating decision as there were no 
clinical findings of tinnitus related to service.  

Evidence received since the July 2002 rating decision 
includes, VA treatment records, an August 1990 audiological 
evaluation report, and an August 2007 VA audiological 
consultation report.

VA treatment records, other than the August 2007 audiological 
consultation discussed below, do not reflect any treatment 
for or complaints related to bilateral hearing loss, 
tinnitus, or a right ear condition.  

The August 1990 audiological evaluation report indicates that 
the Veteran had a history of noise exposure and tinnitus.  He 
was diagnosed as having mild to severe sloping sensorineural 
hearing loss in his right ear and mild to profound sloping 
sensorineural hearing loss in the left ear-both with good 
speech discrimination.  The audiologist noted that the 
Veteran's loss appeared to be due to noise exposure.  The 
Veteran underwent follow-ups in August 1991 and 1992, both of 
which confirmed the August 1990 findings.  

The August 2007 audiological consult report reflects profound 
high frequency hearing loss bilaterally.  There was no 
mention of tinnitus or a right ear condition related to a 
history of a hemorrhage in the right ear.  

Upon careful review of the evidence of record, the Board 
finds that the evidence of record received since July 2002 is 
new, as it was not before agency decision makers when 
reaching the most recent decision.  It is also material as it 
tends to show a possible correlation between the Veteran's 
noise exposure and his current bilateral hearing loss and 
tinnitus.  Specifically, the audiology treatment records from 
the early-1990s reflect the possibility that noise exposure 
caused his current "loss."  Additionally, the Veteran was 
denied service connection for tinnitus as there was no 
evidence of record that he experienced tinnitus.  Although 
there is no clinical evidence of record conclusively linking 
the Veteran's bilateral hearing loss and tinnitus to in-
service noise exposure, the Board finds nonetheless, that 
this evidence is new and material to his claims.  
Additionally, the Board finds that there is evidence that the 
Veteran's claimed right ear condition secondary to a history 
of a right ear hemorrhage may be related to his current 
audiological diagnoses.  As such, the Veteran's claims of 
service connection for bilateral hearing loss, tinnitus and 
right ear condition are reopened and are remanded as 
reflected below.  



Service connection 

The Veteran seeks service connection for rheumatoid arthritis 
secondary to his service-connected PTSD.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

The Veteran's STRs are devoid of any reference to treatment 
for rheumatoid arthritis or symptoms related to rheumatoid 
arthritis.  At discharge from service, there was no 
indication of any rheumatoid arthritis.  In a 1975 enlistment 
medical examination, there was no finding of any rheumatoid 
arthritis.  The Veteran's PTSD was service connected in 
January 2003.  

Relevant post-service clinical records reflect no treatment 
or diagnoses for rheumatoid arthritis.  In his March 2004 
claim, the Veteran stated that he was told by a doctor that 
he had rheumatoid arthritis.  The Veteran is generally noted 
to have degenerative joint disease of various sites, but 
there is no treatment for rheumatoid arthritis found.  The 
only specific area described related to degenerative joint 
disease is in his right ankle, but there is no mention of 
rheumatoid arthritis.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of rheumatoid arthritis.  
Further, there is no evidence of any in-service treatment 
related to rheumatoid arthritis or a diagnosis within one 
year of service separation.  The Board appreciates the 
Veteran's assertion that he has rheumatoid arthritis as 
reported by his physician, but the clinical evidence of 
record does not support this contention.  Absent a disease or 
injury incurred during service or as a consequence of a 
service-connected disability, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of rheumatoid 
arthritis related to the Veteran's service or a service-
connected disability, service connection must be denied on a 
direct, secondary and presumptive basis. 

Increased ratings

The Veteran contends that his scars behind both ears 
secondary to cyst removal and scar residuals of 2nd degree 
burns to the abdomen and right forearm warrant ratings in 
excess of what are currently assigned.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Board notes that the rating criteria for scars have 
changed, effective October 2008.  However these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008.  As 
the Veteran's claim was filed prior to October 2008, his 
disability is rated under the prior rating criteria for 
scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head.  A 10 percent rating is assigned 
when there is one characteristic of disfigurement.  The eight 
characteristics of disfigurement are (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.

Under Diagnostic Code 7801, scars, on other than the head, 
face, or neck, that are deep or cause limited motion are 
rated as 10 percent disabling if they cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  Under Diagnostic 
Code 7802, superficial scars, on other than the head, face, 
or neck, that do not cause limited motion and encompass an 
area or areas at least 144 square inches (929 sq cm), warrant 
a 10 percent evaluation.  Under Diagnostic Code 7803, 
superficial unstable scars warrant a 10 percent evaluation, 
and under Diagnostic Code 7804 superficial scars that are 
painful on examination warrant a 10 percent evaluation.  
Under Diagnostic Code 7805, other scars may be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118.  

The Veteran is not currently undergoing treatment for the 
scars behind his ears, on his abdomen, or on his right 
forearm, nor has he contended otherwise.  In September 2004, 
the Veteran underwent a VA examination regarding his skin, 
but there was no evaluation of his scars.  

In May 2005, the Veteran underwent another VA examination 
regarding his scars.  The examiner noted that the Veteran 
reported no significant problems with his right forearm or 
abdomen related to his scars.  He also reported that he is 
simply aware that cysts were removed from the mastoid area 
below and behind each ear and earlobe.  Upon physical 
examination of the scars, the examiner indicated that the 
Veteran has a visible scar behind the right ear and a barely 
visible scar behind the left ear.  The examiner measured 
these scars as 1 cm in length on the right and 0.5 cm in 
length on the left, with the width of each being 1 mm.  The 
examiner indicated that there was no sign of any burn scar on 
the abdomen, but the Veteran reported the visibility of the 
outline of the scar after showering.  As for the right 
forearm, the examiner found it to be a teardrop scar 
measuring 1.5 by 2.5 cm.  The examiner noted that there were 
no current symptoms associated with these scars.  He found no 
tenderness, adherence or abnormal texture of these scars.  
Additionally, there was no ulceration or breakdown of the 
scars.  The examiner found a slight depression of the burn 
scar on the right forearm with no underlying tissue loss, 
inflammation, edema, or keloid formation of any of the scars.  
He also found no disfigurement or limitation of function due 
to any of these scars.  Following the examination, the 
examiner indicated that all the Veteran's scars were healthy, 
and the Veteran was not undergoing any treatment for them.  
The examiner indicated that the percentage of exposed skin 
that these scars cover is less that one percent over each 
mastoid and less than one percent over the right forearm.  He 
noted that less than two percent of the Veteran's entire body 
is affected by his scars, and these were healthy, trouble-
free, and non-disabling scars.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a compensable rating for 
either the scars behind his ears or the burn scars on his 
abdomen and right forearm.  Although the Board appreciates 
the Veteran's assertions regarding the impact of his 
scarring, he does not meet any characteristics of 
disfigurement regarding the scars behind his ears.  They are 
only 1 cm by 1 mm and 0.5 cm by 1 mm, and are not found to be 
disfiguring as contemplated by the code as they are not 
elevated or depressed upon palpation, nor are they adherent 
to the underlying tissue.  Further, the Veteran is not 
entitled to a compensable rating for residual 2nd degree burn 
scars of the abdomen and right forearm as there is no 
evidence of deep or superficial scars that cover more than 6 
square inches of the Veteran's body other than the head, face 
or neck, there is no loss of covering of skin over the scar, 
the scars were not found to be painful upon examination, nor 
do the scars that result in a limitation of motion.  As such, 
compensable ratings for scars behind the ears, on the 
abdomen, and on the right forearm are not warranted and are 
denied.  

The Board has considered whether to assign staged ratings 
pursuant to Hart, but finds that under the circumstances they 
are not warranted.

The Veteran does not assert that he is totally unemployable 
because of his service-connected scars behind the ears, on 
the abdomen, and on the right forearm, nor has he identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
these scars.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to these 
scars, the Board finds that the noncompensable evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right ear condition 
is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.

Service connection for rheumatoid arthritis is denied.  

A compensable rating for scars behind the ears secondary to 
cyst removal is denied.

A compensable rating for residuals of 2nd degree burns to the 
abdomen and right forearm is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

New and material evidence

The Veteran seeks to reopen his previously denied claim of 
service connection for scars to the right side of his face.  
This claim was previously denied in the March 1984 rating 
decision and it became final.  

The Board notes that the Veteran was not provided notice 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He 
was not notified of the reasons for the prior denial, nor was 
he given notice as to the evidence needed to reopen this 
specific claim.  As such, upon remand the Veteran must be 
provided with notice specific to this claim to reopen.  

Service connection 

In regards to the reopened claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that there is inadequate medical evidence of record in 
which to decide the claim.  As noted above, there is evidence 
of treatment for bilateral hearing loss and tinnitus in 1990 
that found these disabilities may be related to noise 
exposure.  This clinical evidence, however, did not list what 
noise exposure could have caused these disabilities.  As 
there is a suggestion that the Veteran's bilateral hearing 
loss and tinnitus might be related to noise exposure, and the 
Veteran has contended noise exposure during service, the 
Board finds that a remand is necessary for a VA examination 
to be scheduled and an opinion obtained as to whether the 
Veteran's bilateral hearing loss and tinnitus are related to 
his service.  

In regards to the Veteran's reopened claim of service 
connection for a right ear condition due to a history of a 
right ear hemorrhage, the Board finds that a remand is also 
necessary to determine if there is any relationship between 
this alleged right ear hemorrhage and a current audiological 
disability and his service.  There is some indication from a 
December 1983 consultation that this claimed right ear 
hemorrhage may have contributed to right ear hearing loss.  
Thus, upon remand, this alleged right ear hemorrhage should 
also be addressed during his VA examination.  

Increased rating

The Veteran contends that he is entitled to an initial 
compensable rating for his service-connected tinea cruris.  

Relevant treatment records reflect complaints related to a 
rash in the groin area, but there was no indication of the 
extent of the rash.  Records also reflect that the Veteran 
has been treated with topical ointments for his symptoms.  

In September 2004, the Veteran underwent a VA examination of 
the skin.  He complained of a rash and itchiness in his groin 
area and fingers.  The Veteran was diagnosed as having 
chronic tinea cruris with minimal symptoms.  The examiner 
also noted that this was a minimal disability and no current 
active involvement.  The Veteran was also found to have tinea 
infection of the proximal part of the fingers and hands 
secondary to his tinea cruris.  The frequency of treatment in 
the previous 12 months was noted to be five or six times with 
use of medications for seven to ten days.  The examiner found 
that the percentage of exposed areas affected by his tinea 
cruris would be less than two percent, and the percentage of 
the entire body would be less than four percent.  

In May 2005, the Veteran underwent another VA examination of 
the skin.  He was found to have tinea cruris with little 
erythema in the groin crease on the left side of the scrotum, 
but no other lesions were seen.  The examiner diagnosed the 
Veteran as having tine cruris in remission without 
disability.  

In a May 2008 letter to VA, the Veteran indicated that the 
symptoms associated with his tinea cruris are more severe 
than when he was last evaluated.  Specifically, he has 
indicated that this rash in his groin area and inner thighs 
worsens in warmer weather and has spread to as low as three 
inches above his knee.  

Given this newly submitted evidence regarding the apparent 
worsening of the Veteran's tinea cruris, the Board finds that 
a current VA examination should be performed to determine the 
current severity of his tinea cruris for rating purposes.  As 
such, the claim is remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding the request to reopen the 
previously denied claim of service 
connection for scars on the right side of 
the face.  Perform all development deemed 
necessary.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss, 
tinnitus, and right ear condition.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing.  The examiner should then render 
an opinion as to whether it is at least as 
likely as not that any current bilateral 
hearing loss, tinnitus, and right ear 
condition had their onset in service.  The 
examiner should discuss the significance 
of the Veteran's contentions regarding in-
service noise exposure and the claimed 
hemorrhage of the right ear.  The examiner 
should provide rationale for all opinions 
given.  If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected tinea cruris.  The Veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing.  The 
examiner should specifically note the 
maximum percentage of the Veteran's body 
that is covered with tinea cruris.  The 
examiner should also note whether the 
Veteran has received constant or near-
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs during that past twelve-month 
period.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


